MICHAEL STEVE COX,                                          No. 62079
                Petitioner,
                vs.
                THE SEVENTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA, IN
                AND FOR THE COUNTY OF WHITE PINE,
                Respondent.
                MICHAEL STEVE COX,                                          No. 62080
                Petitioner,
                vs.
                THE SEVENTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA, IN
                AND FOR THE COUNTY OF WHITE PINE,
                Respondent.



                                  ORDER DENYING WRIT PETITIONS

                            These are seven original proper person petitions for
                extraordinary relief. The petitions are not consolidated.
                            Having considered these petitions and supporting documents,
                we conclude that petitioner's arguments lack merit and that our
                intervention by way of extraordinary relief is not warranted. Accordingly,
                we deny the petitions. NRAP 21(b)(1); NRAP 21(c).
                            Additionally, as demonstrated by the this order, petitioner has
                filed numerous meritless proper person petitions in this court seeking
                extraordinary writ relief and has further filed a number of similarly
                meritless appeals in this court.   See Cox v. McDaniel, Docket No. 60056,
                Cox v. McDaniel, Docket No. 60151, Cox v. Bannister, Docket No. 60637,
                Cox v. State, Docket No. 61322. We caution appellant that continued filing
                of such meritless petitions and appeals may result in restrictions on his
                ability to file papers in this court in forma pauperis.   See Jordan v. State,
                Dept. of Motor Vehicles & Pub. Safety,    121 Nev. 44, 110 P.3d 30 (2005),
SUPREME COURT
         OF
      NEVADA
                                                      2
(01   947A
abrogated on other grounds by Buzz Stew, LLC v. City of N. Las Vegas,   124
Nev. 224, 181 P.3d 670 (2008).
            It is so ORDERED. 1




                                            Hardesty



                                            Parraguirre




cc: Hon. James Todd Russell, District Judge
     Michael Steve Cox
     Attorney General/Carson City
     Carson City Clerk
     White Pine County Clerk
     Eighth District Court Clerk



      'In each of these writ petitions, this court has received petitioner's
requests for leave to proceed in forma pauperis. We direct the clerk of this
court to file the May 17, 2011, and the June 28, 2011, motions in Docket
No. 58292; the March 19, 2012, motion in Docket No. 60404; the March 19,
2012, motion in Docket No. 60406; the March 19, 2012, motion in Docket
No. 60407; the March 19, 2012, motion in Docket No. 60409; the November
20, 2012, motion in Docket No. 62079; and the November 20, 2012, motion
in Docket No. 62080. Because petitioner was granted leave to proceed in
forma pauperis in each of these writ petitions, no action is required on
these motions.




                                     3